Name: Council Regulation (EEC) No 1913/87 of 2 July 1987 fixing, for the 1987/88 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  plant product;  accounting
 Date Published: nan

 3.7.87 Official Journal of the European Communities No L 183/3 COUNCIL REGULATION (EEC) No 1913/87 of 2 July 1987 fixing, for the 1987/88 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the threshold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 89 ( 1 ) and 234 (2) thereof, Having regard to Council Regulation (EEC) No 1785/ 81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 229/87 (2 ), and in particular Articles 3 (5), 5 (5), 8 (4), 14 (5 ) and 28 (5) thereof, Having regard to the proposal from the Commission (3), Whereas Council Regulation (EEC) No 1912/87 of 2 July 1987 fixing, for the 1987/ 88 marketing year, certain sugar prices and the standard quality of beet (4) fixed the intervention price for white sugar at 54,18 ECU per 100 kilograms ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 1785/81 provides that derived intervention prices for white sugar are to be fixed for each of the deficit areas ; whereas , for such fixing, it is appropriate that account be taken of the regional variations which, given a normal harvest and free movement of sugar, might be expected to occur in the price of sugar under natural conditions of price formation on the market ; Whereas a deficit supply situation is to be foreseen in the areas of production in Italy, Ireland and the United Kingdom ; Whereas Article 3 (5 ) of Regulation (EEC) No 1785/ 81 provides that an intervention price for raw sugar shall be fixed ; whereas such price should be established on the basis of the intervention price for white sugar ; Whereas Regulation (EEC) No 1912 / 87 fixed the basic price for beet at 40,89 ECU per tonne ; whereas Article 5 (2) of Regulation (EEC) No 1785 / 81 provides that the minimum price to be fixed for A beet shall be 98 % of the basic price of the beet ; Whereas Article 28 (3) and (4) of Regulation (EEC) No 1785/ 81 provides that losses resulting from undertakings to export surpluses of Community sugar are to be covered by production levies charged on the quantities of A and B sugar and of A and B isoglucose produced within certain ceiling limits ; whereas the third subpara ­ graph of Article 28 (5) of that Regulation permits, as from the 1986/87 marketing year, a revision of the application of a ceiling to the B levy up to a limit of 37,5 % of the intervention price for white sugar ; Whereas , for the 1987/88 marketing year, the levy amount to be collected will not be sufficient, according to estimates , to entirely cover the overall loss due to these undertakings ; Whereas it is therefore necessary to increase, for the 1987/88 marketing year, the maximum amount for the B levy to 37,5 % of the intervention price for white sugar and to fix as a consequence the minimum price for B beet at 60,5 % of the basic price for beet ; Whereas Article 14 (2) of Regulation (EEC) No 1785/81 provides that the threshold price for white sugar shall be equal to the target price , plus costs , calculated at a flat rate, of transport from the Community area having the largest surplus to the most distant deficit consumption area in the Community, plus a flat-rate amount which takes into account the storage levy ; whereas , given the state of supplies within the Community, account should be taken of transport charges between the departments of northern France and Palermo ; Whereas the threshold price for raw sugar is to be derived from the threshold price for white sugar by reference to a processing margin and a standard yield ; Whereas the threshold price for molasses should be fixed in such a way that the receipts from sales of molasses may reach the level of receipts of undertakings taken into account in the fixing of basic prices for beet ; Whereas Article 5 of Regulation (EEC) No 1358 /77 (s) provides that the amount of repayment in the context of the compensation for storage costs shall be fixed per month and per unit of weight, taking account of financing, insurance and specific storage costs ; O OJ No L 177 , 1 . 7 . 1981 , p. 4 . O OJ No L 25 , 28 . 1 . 1987 , p. 1 . 0) OJ No C 89, 3 . 4 . 1987 , p. 16 . (4) See page 1 of this Official Journal . (5) OJ No L 156, 25 . 6 . 1977 , p. 4 . No L 183/4 Official Journal of the European Communities 3.7.87 Whereas , when fixing the prices to be applied in Spain and Portugal , the prices fixed for those Member States for the 1986/ 87 marketing year should be aligned with the common prices in accordance with Articles 70 and 238 of the Act of Accession , HAS ADOPTED THIS REGULATION : Article 1 For the deficit areas of the Community other than Portugal , the derived intervention price for white sugar shall be fixed, per 100 kilograms , at : (a) 55,39 ECU for all the areas in the United Kingdom ; (b) 55,39 ECU for all the areas in Ireland ; (c) 56,12 ECU for all the areas in Italy. Article 2 The intervention price for 100 kilograms of raw sugar shall be 44,92 ECU. Article 3 1 . The minimum price for A beet, applicable in the Community with the exception of Spain and Portugal , shall be 40,07 ECU per tonne . 2 . The minimum price for B beet, applicable in the Community with the exception of Spain and Portugal , shall be 24,74 ECU per tonne . Article 4 1 . The sugar prices to be applied in Spain and Portugal shall be as follows :  Spain : (a) the intervention price for white sugar shall be 62,78 ECU per 100 kilograms ; (b) the prices for beet shall be :  47,98 ECU per tonne for the basic price ,  47,16 ECU per tonne for the minimum price for A beet,  31,83 ECU per tonne for the minimum for B beet ;  Portugal : (a) the intervention price for white sugar shall be 51,00 ECU per 100 kilograms ; (b) the prices for beet shall be :  43,72 ECU per tonne for the basic price ,  42,90 ECU per tonne for the minimum price for A beet,  27,57 ECU per tonne for the minimum price for B beet . 2 . The beet prices referred to in paragraph 1 shall be for delivery at the collection centre and shall apply to beet of standard quality as defined in Article 3 of Regu ­ lation (EEC) No 1912/87 . Article 5 The threshold price shall be : (a) 67,03 ECU per 100 kilograms of white sugar ; (b) 57,40 ECU per 100 kilograms of raw sugar ; (c) 6,90 ECU per 100 kilograms of molasses . Article 6 1 . For the 1987/ 88 marketing year, the maximum amount referred to in Article 28 (4), second subpara ­ graph, first indent of Regulation (EEC) No 1785/81 shall be increased to 37,5 % of the intervention price for white sugar. 2 . For the 1987/88 marketing year, the minimum price for B beet referred to in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1785 / 81 shall be 60,5 % of the basic price for beet. Article 7 The amount of the reimbursement referred to in Article 8 of Regulation (EEC) No 1785/ 81 shall be 0,49 ECU per month per 100 kilograms of white sugar. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply for the 1987/88 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN